Exhibit 99.1 LITHIA MOTORS REPORTS PROFITABLE SECOND QUARTER Lithia posts profit of 19 cents per share from continuing operations Gross margin of 19.4% of sales compared to 16.8% in 2008 Significant progress on $65 million in annualized cost savings, with lower sequential SG&A expenses than in the first quarter of 2009. Medford, Oregon, July 30, 2009 (1:05 p.m. PT)  Lithia Motors, Inc. (NYSE: LAD) announced today that net income from continuing operations in the second quarter of 2009 was $4.1 million or nineteen cents per diluted share, compared to net loss from continuing operations of $201.2 million, or $10.02 per diluted share in the second quarter of 2008. As disclosed in the attached financial tables, excluding impairment charges and gains on extinguishment of debt, net income from continuing operations in the second quarter of 2009 was nineteen cents per share, compared to net income from continuing operations of ten cents per share in the second quarter of 2008. Second quarter 2009 revenue from continuing operations totaled $402 million, compared to $532 million in the year-ago period, driven primarily by lower new vehicle sales. Same store retail new vehicle sales declined 36.8% while retail used vehicle sales increased 2.3% when compared to the same quarter last year. Service, body and parts same store sales declined 5.2% compared to the same quarter of last year. Sid DeBoer, Lithias Chairman and CEO, commented: The restructuring plan we initiated in the second quarter of 2008 is proving to be successful. Despite a new vehicle automotive market that is at historic lows, and the impact of the reorganization of both Chrysler and General Motors, Lithia is profitable. We have focused on improving gross margins and used vehicle retail sales throughout the year and are pleased with our results. We continue to right-size our organization to match industry sales volumes and performance objectives. SG&A as a percentage of gross profit declined by 730 basis points, from 86.8% in the first quarter of 2009 to 79.5% in the second quarter of 2009. For the six-month period ending June 30, 2009, total sales declined 27% to $769 million as compared to $1.05 billion in the same period last year. Same store new vehicle sales decreased 37.8%, retail used vehicle sales decreased 4.4% and service, body and parts sales decreased 5.5%. For the first six months, Lithias income from continuing operations, net of tax, and excluding asset impairment charges and gains on debt retirements was eighteen cents per share as compared to nine cents per share in 2008. Jeff DeBoer, Senior Vice President and CFO, added: We have generated $74.3 million in cash flows from operations in 2009. Including the effects of floorplan repayments classified as financing activities in the statement of cash flows, adjusted cash flows from operations were $48.8 million for the year to date period. We are using these proceeds and cash generated from financing and asset sales to pay down debt and strengthen the balance sheet. We remain in compliance with all debt covenants at the end of the quarter. The first quarter conference call may be accessed at 2:00 p.m. Pacific Time today by phone at (800) 254-5933 Conference ID: 19480043. A playback of the conference call will be available after 5 p.m. Pacific Time July 30, 2009 through August 6, 2009 by calling (800) 642-1687 access code: 19480043. About Lithia Lithia Motors, Inc. is a Fortune 700 Company, selling 27 brands of new and all brands of used vehicles at 88 stores, which are located in 13 states. Internet sales are centralized at www.Lithia.com . Lithia also sells used vehicles; arranges finance, warranty, and credit insurance contracts; and provides vehicle parts, maintenance, and repair services at all of its locations. Additional Information For additional information on Lithia Motors, contact the Investor Relations Department: (541) 776-6591 or log-on to: www.lithia.com  go to Investor Relations Forward Looking Statements This press release includes forward looking statements within the meaning of the Safe-Harbor provisions of the Private Securities Litigation Reform Act of 1995, which management believes are a benefit to shareholders. These statements are necessarily subject to risk and uncertainty and actual results could differ materially due to certain risk factors, including without limitation, future economic conditions and others set forth from time to time in the Companys filings with the SEC. Non-GAAP Financial Measures The attached financial tables contain certain non-GAAP financial measures as defined under SEC rules, such as net income and diluted earnings per share from continuing operations, adjusted to exclude certain items disclosed in the attached financial tables. As required by SEC rules, the Company has provided reconciliations of these measures to the most directly comparable GAAP measures, which are set forth in the attachments to this release. The Company believes that each of the foregoing non-GAAP financial measures improves the transparency of the Company's disclosure, provides a meaningful presentation of the Company's results from its core business operations excluding the impact of items not related to the Company's ongoing core business operations, and improves the period-to-period comparability of the Company's results from its core business operations. LITHIA MOTORS, INC. (In thousands except per share data) Unaudited Three Months Ended % June 30, Increase Increase (Decrease) (Decrease) New vehicle sales $ $ $ (37.0) % Used vehicle sales 130,281 135,504 (5,223) (3.9) Finance and insurance 13,917 20,263 (6,346) (31.3) Service, body and parts 62,544 65,624 (3,080) (4.7) Fleet and other revenues 597 1,432 (835) (58.3) Total revenues ) ) Cost of sales 324,062 442,245 (118,183) (26.7) Gross profit 77,766 89,408 (11,642) (13.0) Asset impairment charges - 294,075 (294,075) (100.0) SG&A expense 61,858 76,892 (15,034) (19.6) Depreciation and amortization 3,991 4,261 (270) (6.3) Income (loss) from operations ) Floorplan interest expense (2,416) (4,750) (2,334) (49.1) Other interest expense (2,991) (4,251) (1,260) (29.6) Other income, net 258 1,068 (810) (75.8) Income (loss) from continuing operations before income taxes ) NM Income tax expense (benefit) 2,718 (92,545) 95,263 NM Income tax (benefit) rate 40.2% (31.5)% Income (loss) from continuing operations ) NM % Discontinued operations: Loss from operations, net of income tax (26) (3,068) (3,042) (99.2) Loss from disposal activities, net of income tax (361) (39,508) (39,147) (99.1) Net income (loss) $ $ (243,784) NM % Diluted net income (loss) per share: Continuing operations 0.19 (10.02) 10.21 NM % Discontinued operations: Loss from operations, net of income tax - (0.15) Loss from disposal activities, net of income tax (0.02) (1.97) Net income (loss) per share $ $ $ NM Diluted shares outstanding 21,231 20,073 1,158 5.8 % NM  not meaningful LITHIA MOTORS, INC. (Continuing operations) Three Months Ended % Unaudited June 30, Increase Increase (Decrease) (Decrease) Unit sales: New vehicle 6,509 10,992 (4,483) (40.8) % Used - retail vehicle 6,937 6,527 410 6.3 Used - wholesale 2,855 4,082 (1,227) (30.1) Total units sold 16,301 21,601 (5,300) (24.5) Average selling price: New vehicle $ $ $ 6.4 % Used - retail vehicle 16,424 17,167 (743) (4.3) Used - wholesale 5,727 5,745 (18) (0.3) Gross margin/profit data New vehicle retail 8.2 % 7.8 % 40bps Used vehicle retail 14.7 % 12.0 % 270bps Used vehicle wholesale 0.2 % (2.8) % 300bps Service, body & parts 49.4 % 48.8 % 60bps Finance & insurance 100.0 % 100.0 % - Gross profit margin 19.4 % 16.8 % 260bps New retail gross profit/unit $ $ $ Used retail gross profit/unit 2,413 2,057 356 Used wholesale gross profit/unit 13 (158) 171 Finance & insurance/retail unit 1,035 1,157 (122) Revenue mix: New vehicles 48.4 % 58.1 % Used retail vehicles 28.3 % 21.1 % Used wholesale vehicles 4.1 % 4.4 % Finance and insurance, net 3.5 % 3.8 % Service and parts 15.6 % 12.3 % Fleet and other 0.1 % 0.3 % LITHIA MOTORS, INC. (Continuing operations) Three Months Ended Unaudited June 30, New vehicle unit sales brand mix: Chrysler Brands 28.8 % 29.4 % General Motors & Saturn 17.5 % 18.1 % Toyota 14.6 % 16.5 % Honda 10.6 % 10.4 % Ford 4.8 % 3.7 % BMW 5.6 % 4.8 % Hyundai 4.3 % 4.3 % Nissan 4.3 % 4.7 % Volkswagen, Audi 3.8 % 3.1 % Subaru 4.1 % 2.6 % Mercedes 0.7 % 0.6 % Other 0.9 % 1.8 % (Selected Same Store Data) Unaudited Three Months Ended June 30, vs. vs. Same store revenue: New vehicle retail sales (36.8) % (21.0) % Chrysler Brands (41.4) % (32.8) % General Motors & Saturn (35.3) % (7.8) % Toyota (45.3) % (11.7) % All other brands (30.0) % (18.5) % Used vehicle retail sales 2.3 % (21.6) % Used wholesale sales (31.2) % (20.9) % Total vehicle sales (excluding fleet) (26.7) % (21.1) % Finance & insurance sales (34.8) % (20.5) % Service, body and parts sales (5.2) % (1.2) % Total sales (excluding fleet) (24.2) % (19.1) % Total gross profit (excluding fleet) (13.4) % (19.7) % LITHIA MOTORS, INC. (In thousands except per share data) Unaudited Six Months Ended % June 30, Increase Increase (Decrease) (Decrease) New vehicle sales $ $ $ (38.1) % Used vehicle sales 246,078 275,933 (29,855) (10.8) Finance and insurance 26,570 40,335 (13,765) (34.1) Service, body and parts 125,091 132,621 (7,530) (5.7) Fleet and other revenues 1,133 2,342 (1,209) (51.6) Total revenues ) ) Cost of sales 620,341 871,921 (251,580) (28.9) Gross profit 149,092 177,757 (28,665) (16.1) Asset impairment charges - 294,075 (294,075) (100.0) SG&A expense 123,794 152,302 (28,508) (18.7) Depreciation and amortization 8,065 8,559 (494) (5.8) Income (loss) from operations ) Floorplan interest expense (5,122) (9,458) (4,336) (45.8) Other interest expense (6,602) (8,420) (1,818) (21.6) Other income, net 1,423 1,123 300 26.7 Income (loss) from continuing operations before income taxes ) NM Income tax expense (benefit) 2,798 (92,619) 95,417 NM Income tax (benefit) rate 40.3% (31.5)% Income (loss) from continuing operations ) NM % Discontinued operations: Loss from operations, net of income tax (1,451) (5,122) (3,671) (60.0) Gain (Loss) from disposal activities, net of income tax 2,309 (39,508) 41,817 NM Net income (loss) $ $ NM % Diluted net income (loss) per share: Continuing operations 0.20 (10.08) 10.28 NM % Discontinued operations: Loss from operations, net of income tax (0.07) (0.26) Gain (loss) from disposal activities, net of income tax 0.11 (1.98) Net income (loss) per share $ $ $ NM Diluted shares outstanding 20,960 19,973 987 4.9 % NM  not meaningful LITHIA MOTORS, INC. (Continuing Operations) Six Months Ended % Unaudited June 30, Increase Increase (Decrease) (Decrease) Unit sales: New vehicle 12,382 20,717 (8,335) (40.2) % Used - retail vehicle 13,412 12,911 501 3.9 Used - wholesale 5,740 8,269 (2,529) (30.6) Total units sold 31,534 41,897 (10,363) (24.7) Average selling price: New vehicle $ $ $ 3.6 % Used - retail vehicle 15,986 17,380 (1,394) (8.0) Used - wholesale 5,518 6,233 (715) (11.5) Gross margin/profit data New vehicle retail 8.4 % 7.8 % 60bps Used vehicle retail 13.8 % 12.1 % 170bps Used vehicle wholesale 1.2 % (2.0) % 320bps Service, body & parts 48.7 % 48.2 % 50bps Finance & insurance 100.0 % 100.0 % - Gross profit margin 19.4 % 16.9 % 250bps New retail gross profit/unit $ $ $ Used retail gross profit/unit 2,199 2,097 102 Used wholesale gross profit/unit 69 (123) 192 Finance & insurance/retail unit 1,030 1,199 (169) Revenue mix: New vehicles 48.2 % 57.0 % Used retail vehicles 27.9 % 21.4 % Used wholesale vehicles 4.1 % 4.9 % Finance and insurance, net 3.4 % 3.9 % Service and parts 16.3 % 12.6 % Fleet and other 0.1 % 0.2 % LITHIA MOTORS, INC. (Continuing operations) Six Months Ended Unaudited June 30, New vehicle unit sales brand mix: Chrysler Brands 31.0 % 31.4 % General Motors & Saturn 16.6 % 18.0 % Toyota 14.7 % 16.1 % Honda 9.5 % 9.3 % Ford 4.8 % 4.1 % BMW 5.4 % 4.8 % Hyundai 4.1 % 3.7 % Nissan 3.9 % 5.0 % Volkswagen, Audi 3.6 % 2.8 % Subaru 4.3 % 2.6 % Mercedes 0.7 % 0.5 % Other 1.4 % 1.7 % (Selected same store data) Unaudited Six Months Ended June 30, vs. vs. Same store revenue: New vehicle retail sales (37.8) % (17.4) % Chrysler Brands (40.4) % (25.3) % General Motors & Saturn (40.3) % (7.6) % Toyota (44.9) % (4.9) % All other brands (31.0) % (18.6) % Used vehicle retail sales (4.4) % (16.0) % Used wholesale sales (39.4) % (14.4) % Total vehicle sales (excluding fleet) (29.3) % (16.8) % Finance & insurance sales (33.6) % (16.4) % Service, body and parts sales (5.5) % 1.3 % Total sales (excluding fleet) (26.4) % (14.9) % Total gross profit (excluding fleet) (15.5) % (17.1) % LITHIA MOTORS, INC. Balance sheet highlights (dollars in thousands) Unaudited June 30, 2009 December 31, 2008 Cash & cash equivalents $ $ Trade receivables* 55,975 69,615 Inventory 300,130 422,812 Assets held for sale 140,021 161,423 Other current assets 8,878 31,828 Total current assets Real estate, net 276,449 284,088 Equipment & other, net 49,956 62,188 Other assets 89,794 90,631 Total assets $ $ Flooring notes payable $ $ Liabilities related to assets held for sale 81,917 108,172 Current maturities of senior subordinated convertible notes 42,500 Current maturity of line of credit 68,000 Other current liabilities 96,971 108,656 Total current liabilities Real estate debt 174,976 163,708 Other long-term debt 12,226 101,476 Other liabilities 30,512 22,904 Total liabilities $ $ Shareholders' equity 257,623 248,343 Total liabilities & shareholders' equity $ $ *Note: Includes contracts-in-transit of $22,786 and $27,799 for 2009 and 2008 Other balance sheet data Lt debt/total cap (excludes real estate) 5% 29% Book value per basic share $ $ Debt covenant ratios Requirement As of June 30, 2009 Minimum net worth Not less than $175 million $257.6 million Fixed charge coverage ratio Not less than 1.00 to 1 1.22 to 1 Cash flow leverage ratio Not more than 3.75 to 1 2.86 to 1 Minimum current ratio Not less than 1.05 to 1 1.12 to 1 The following table reconciles reported GAAP income (loss) per the income statement to non-GAAP income (loss): Unaudited Three Months Ended June 30, Diluted earnings per Net Income / (Loss) share Continuing Operations As reported $ Goodwill impairment - 193,638 - 9.65 Franchise value impairment - 5,216 - 0.26 Other asset impairment 111 4,283 0.01 0.21 Gain on extinguishment of debt (187) - (0.01) - Adjusted $ Discontinued Operations As reported $ Impairments and disposal loss 361 39,508 0.02 1.97 Adjusted $ $ - $ Consolidated Operations As reported $ Adjusted $ Six Months Ended June 30, Diluted earnings per Net Income / (Loss) share Continuing Operations As reported $ Goodwill impairment - 193,638 - 9.70 Franchise value impairment - 5,216 - 0.26 Other asset impairment 336 4,283 0.02 0.21 Gain on extinguishment of debt (785) - (0.04) - Adjusted $ Discontinued Operations As reported $ Impairments and disposal loss (2,309) 39,508 (0.11) 1.98 Adjusted $ Consolidated Operations As reported $ Adjusted $ The following table reconciles GAAP cash flows from operations per the statement of cash flows to non-GAAP cash flows from operations: Consolidated Statement of Cash Flows Six Months Ended June 30, 2009 As reported Cash flows from Operations $ Flooring notes payable: non-trade ) Adjusted $
